
	

113 S311 RH: Lower Mississippi River Area Study Act
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 539
		113th CONGRESS2d Session
		S. 311
		[Report No. 113–708]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior to study the suitability and feasibility of designating
			 sites in the Lower Mississippi River Area in the State of Louisiana as a
			 unit of the National Park System, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the Lower Mississippi River Area Study Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)Study areaThe term study area includes Fort St. Philip, Fort Jackson, the Head of Passes, and any related and supporting
			 historical, cultural, and recreational resources located in Plaquemines
			 Parish, Louisiana.
			3.Study
			(a)In generalNot later than 3 years after the date on which funds are made available to carry out this Act, the
			 Secretary, in consultation with the State of Louisiana and other
			 interested organizations, shall complete a special resource study that
			 evaluates—
				(1)the national significance of the study area; and
				(2)the suitability and feasibility of designating the study area as a unit of the National Park
			 System.
				(b)CriteriaIn conducting the study under subsection (a), the Secretary shall use the criteria for the study of
			 areas for potential inclusion in the National Park System in section 8(c)
			 of National Park System General Authorities Act (16 U.S.C. 1a–5(c)).
			(c)ContentThe study described in subsection (a) shall—
				(1)include cost estimates for the potential acquisition, development, operation, and maintenance of
			 the study area; and
				(2)identify alternatives for the management, administration, and protection of the study area.
				4.Agreement; DonationsThe study described in section 3 shall not be conducted until the date on which—
			(1)the Secretary enters into an agreement with a State, unit of local government, or other entity to
			 conduct the study using non-Federal funds; or
			(2)the Secretary receives a donation of an amount of non-Federal funds sufficient to pay the cost of
			 conducting the study.
			
	
		December 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
